Citation Nr: 0502571	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-22 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In March 2002, the veteran testified before 
the undersigned at a personal hearing at the Las Vegas, 
Nevada RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that the AOJ denied entitlement to service 
connection for PTSD on the basis that there was no diagnosis 
of PTSD.  However, the record establishes that in May 2003, 
the veteran was seen by a VA mental health clinic.  He was 
diagnosed as having chronic PTSD.  The Axis II diagnosis was 
self-admitted anti-social.  The Axis III diagnosis was 
chronic pain syndrome, low back pain, narcotic dependent, old 
cerebrovascular accident by history, left foot drop, and 
actinic keratosis.  The Axis IV diagnosis was reliving the 
deaths of Korean combat.  By listing the "reliving the 
deaths of Korean combat" under Axis IV, the examiner made a 
determination that the veteran's PTSD was related to alleged 
combat service in Korea.  See Hernandez-Toyens v. West, 11 
Vet. App. 379 (1998).  The diagnosis was made by a nurse 
practitioner.  Although the examiner entered a diagnosis, the 
record is inadequate in supporting the diagnosis or in 
reporting the stressors in sufficient detail. 

Based upon the reasons for the denial and the inadequacy of 
the report resulting in a diagnosis of PTSD, additional 
action is required.

The veteran's representative indicated that the veteran was 
willing to report for a VA examination.  During his personal 
hearing, the representative stated that any "other records 
the Board can obtained directly from the local VA clinic."  
These records should be obtained.  The veteran should be 
afforded a VA psychiatric examination to specifically 
determine if the veteran has PTSD.  

Further, during his personal hearing, the veteran presented 
allegations of stressors.  The veteran and his representative 
pointed out that the veteran served with the 159th Field 
Artillery, Battalion A, as shown on his DD Form 214.  During 
his service, his Battalion supported the 24th or 25th Infantry 
Division.  It was alleged that they were under enemy fire via 
sniper fire and mortar attacks.  The veteran related that on 
once occasion, the sniper fire was so close, a rifle was shot 
out his hands.  He indicated that he was a "forward 
observer" with his unit and he would travel with the 
infantry.  He saw people being killed and was around dead 
bodies.  The veteran and his representative submitted 
documentation regarding the 159th Field Artillery, but the 
information pertained to Battalion B, not Battalion A.  They 
indicated that the information regarding Battalion A could be 
obtained.  They indicated that while the veteran was not 
awarded a combat citation, he did accompany an infantry 
division.  

The veteran and his representative also indicated that due to 
his name change, they felt that his complete personnel 
records had not been obtained.  The Board observes that a NA 
Form 13055 was filled out, but not processed.  

The veteran is hereby notified that he should submit evidence 
which corroborates his account of stressors in Korea.  

Accordingly, this issue is REMANDED to the AOJ for the 
following development:

1.  Copies of the veteran's 
personnel/administrative records, from 
the National Personnel Records Center 
should be requested under his former name 
and current name (if appropriate).  These 
records should be associated with the 
claims file.  

2.  The veteran's VA mental health clinic 
records the Las Vegas VA Medical Center 
should be obtained.  

3.  The AOJ should schedule a VA 
examination with a psychiatrist to 
specifically evaluate whether the veteran 
has PTSD.  The diagnosis of PTSD should 
be ruled in or ruled out.  If the 
psychiatrist's diagnosis supports PTSD, 
all stressors leading to such diagnosis 
must be identified in the medical 
opinion.  The examiner must establish his 
credentials (a medical degree, etc.).  

4.  Pursuant to 38 C.F.R. § 3.655 (2004), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  

5.  If the VA psychiatrist diagnoses 
PTSD, then the AOJ should attempt to 
corroborate the veteran's claimed 
stressors through the appropriate 
channels, to include the U.S. Armed 
Services Center for Research of Unit 
Records (CRUR).  The AOJ should provide 
CRUR with all pertinent information, to 
include copies of personnel records, 
units of assignment, and stressor 
statements.  The AOJ should specifically 
request CRUR to verify whether the 159th 
Field Artillery, Battalion A, supported 
the 24th or 25th Infantry Division, and 
whether the 159th Field Artillery, 
Battalion A, was the subject of sniper 
and mortar attack.  If these alleged 
stressors cannot be verified, that should 
be stated.

6.  The veteran is hereby notified that 
he may submit evidence which corroborates 
his account of stressors in Korea.  
Further, he is advised that if he has 
relevant evidence, he should submit that 
evidence.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




